 

Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT
and
AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT

AMENDMENT NO. 1 TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT AND AMENDMENT NO.
1 TO PLEDGE AND SECURITY AGREEMENT, dated as of September 23, 2013 (this
“Amendment”), is made with reference to (i) that certain Senior Secured Term
Loan Facility Agreement dated as of February 15, 2013 by and among Ocwen Loan
Servicing, LLC, a Delaware limited liability corporation (the “Borrower”), Ocwen
Financial Corporation, a Florida corporation (the “Parent”), certain
subsidiaries of the Parent (the “Subsidiary Guarantors”), the Lenders party
thereto, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent (in such capacity, the “Collateral
Agent”) (as amended from time to time, the “Credit Agreement”) and (ii) the
Pledge and Security Agreement, dated as of February 15, 2013, among the
Borrower, the Parent, the Subsidiary Guarantors and the Collateral Agent (as
amended from time to time, the “Security Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Credit Agreement.

RECITALS

The Borrower has requested that the Required Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement and the Security
Agreement, in accordance with the requirements of Section 10.05 of the Credit
Agreement, and the Required Lenders and the Administrative Agent are willing to
so agree subject to the terms and conditions contained in this Amendment.

Subject to the terms and conditions set forth herein, on the Effective Date (as
defined below), each Lender delivering an executed signature page to this
Amendment to the Administrative Agent at or prior to 12:00 p.m., New York City
time, on September 20, 2013 (each a “Consenting Lender”) has consented to this
Amendment and the amendments set forth herein.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, the receipt and adequacy of which are hereby
acknowledged, the Borrower, the Required Lenders and the Administrative Agent
hereby agree as follows:

 

  1. Amendments to the Credit Agreement.

(a)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” means September 23, 2013.

 

 

“Specified Whole Loan Value” means the amount (a) reflected under “loans held
for sale, at fair value” on the Consolidated balance sheet of Parent and its
Subsidiaries on a consolidated basis in conformity with GAAP as at the end of
the most recent fiscal quarter for which financial statements have been required
to be delivered pursuant to Section 5.01(b) or (c) less (b) the aggregate
outstanding amount of Indebtedness under any repurchase agreement or other
financing agreement that is secured by such loans.”

(b)     The definition of “Consolidated Tangible Net Worth” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“‘Consolidated Tangible Net Worth’ of any Person means, at any date, the excess
of such Person’s total assets over its total liabilities determined on a
consolidated basis in accordance with GAAP, excluding (a) goodwill and (b) other
intangibles; provided that in calculating the total assets for purposes of this
definition, (i) total assets shall include Specified Deferred Servicing Fees and
(ii) the value of MSRs included in total assets shall be equal to the Specified
MSR Value of all such MSRs.”

(c)     The definition of “Consolidated Working Capital Adjustment” in Section
1.01 of the Credit Agreement is hereby amended by adding “or any Asset Sale”
after the first instance of “any Permitted Acquisition” in the second sentence
of such definition.

(d)     The definition of “LTV Ratio” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following language to the end of the end of the
first sentence of such definition:

“, plus (F) Specified Whole Loan Value”.

(e)     Section 2.11(c) of the Credit Agreement is hereby amended by replacing
the words “one year anniversary of the Closing Date” with “the date that is
eighteen months after the Closing Date”.

(f)     Section 2.22(a) of the Credit Agreement is hereby amended by (i)
replacing the reference to “0.25x” in clause (y) of such Section with “0.50x”
and (ii) replacing the parenthetical in such clause (y) with “(i.e., if the
required ratio in Section 6.07(b) is 4.00 to 1.0 the requirement to incur
Indebtedness under this clause (y) shall be 3.50 to 1.0)”.

(g)     Section 6.01(o) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(o)    Junior Indebtedness of Parent or its Subsidiaries; provided that (i) no
Default or Event of Default shall exist before or after giving effect to the
incurrence of such Indebtedness and (ii) (x) the Corporate Leverage Ratio of the
Parent and its Subsidiaries shall not exceed 4.00 to 1.00 and (y) the Parent and
its Subsidiaries shall be in compliance with the financial covenants set forth
in Section 6.07, in each case, on a pro forma basis after giving effect to the
incurrence of such Indebtedness and any Permitted Acquisitions consummated with
the proceeds of such Indebtedness (calculated in accordance with Section
6.07(e)) as of the last day of the Fiscal Quarter most recently ended for which
financial statements are available;”.

-2-

 

(h)     Section 6.04 of the Credit Agreement is hereby amended by:

(i) deleting “and” before clause (c) of such Section and replacing it with a
comma,

(ii) replacing clause (c) in its entirety with “(c) Parent may make Restricted
Junior Payments; provided that in the case of this clause (c) both immediately
prior to and after giving effect thereto (i) no Default shall exist or result
therefrom, (ii) the Borrower shall be in compliance with the financial covenant
set forth in Section 6.07(b) for the most recent Fiscal Quarter for which
financial statements have been delivered to the Lenders pursuant to Section
5.01(b) or (c), calculated on a pro forma basis after giving effect to such
Restricted Payment as of the last day of the Fiscal Quarter most recently ended
and (iii) the aggregate amount of Restricted Junior Payments made pursuant to
this Section 6.04(c) shall not exceed the sum of (1) the Available Amount plus
(2) the aggregate amount of Net Cash Proceeds of equity contributions to, or the
sale of equity by, Parent received from and after the Closing Date, in each case
that is Not Otherwise Applied”, and

(iii) adding the following language at the end of such Section: “(d) Parent may
repurchase at any time its Series A Perpetual Convertible Preferred stock
outstanding on the Amendment No. 1 Effective Date (including purchases of common
stock that has been converted from such Series A Perpetual Convertible Preferred
stock, which purchases shall not reduce the amount of common stock permitted to
be purchased under clause (e) below); provided that in the case of this clause
(d) both immediately prior to and after giving effect thereto (i) no Default
shall exist or result therefrom and (ii) Parent and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.07 on a pro forma
basis and (e) Parent may repurchase up to $1,500,000,000 of its common stock;
provided that in the case of this clause (e) both immediately prior to and after
giving effect thereto (i) no Default shall exist or result therefrom and (ii)
Parent and its Subsidiaries shall be in compliance with the financial covenants
set forth in Section 6.07 on a pro forma basis”; and

(i)     Section 6.06 of the Credit Agreement is hereby amended by replacing
“2.00 to 1.00” in clauses (e) and (j) thereof with “the level set forth in
Section 6.07(b) for the most recent Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 5.01(b) or
(c)”.

(j)     Section 6.07(b) of the Credit Agreement is hereby amended by deleting
the table in such Section and replacing it with the following:

-3-

 

Fiscal Quarter  Corporate Leverage Ratio June 30, 2013  2.50 to 1.00 September
30, 2013  4.00 to 1.00 December 31, 2013  3.75 to 1.00 March 31, 2014  3.50 to
1.00 June 30, 2014  3.25 to 1.00 September 30, 2014 and thereafter  3.00 to 1.00

(k)     Section 6.07(c) of the Credit Agreement is hereby amended by deleting
the table in such Section and replacing it with the following:

     Fiscal Quarter  Consolidated Total Debt
to Consolidated Tangible
Net Worth June 30, 2013  5.75 to 1.00 September 30, 2013  7.50 to 1.00 December
31, 2013  7.50 to 1.00 March 31, 2014  7.50 to 1.00 June 30, 2014  7.50 to 1.00
September 30, 2014  7.50 to 1.00 December 31, 2014  7.50 to 1.00 March 31, 2015 
7.00 to 1.00 June 30, 2015  6.00 to 1.00 September 30, 2015  5.00 to 1.00
December 31, 2015  4.50 to 1.00 March 31, 2016  4.00 to 1.00 June 30, 2016  4.00
to 1.00 September 30, 2016 and thereafter  3.50 to 1.00

(l)     Section 6.07(d) of the Credit Agreement is hereby amended by deleting
the table in such Section and replacing it with the following:

-4-

 

Fiscal Quarter  LTV Ratio June 30, 2013  65% September 30, 2013  65% December
31, 2013  65% March 31, 2014  65% June 30, 2014  60% September 30, 2014  60%
December 31, 2014  55% March 31, 2015  55% June 30, 2015  50% September 30,
2015  50% December 31, 2015  40% March 31, 2016  40% June 30, 2016  40%
September 30, 2016  40% December 31, 2016  30% March 31, 2017  30% June 30,
2017  30% September 30, 2017  30% December 31, 2017 and thereafter  25%

2.     Amendments to the Security Agreement.

(a)     Section 4.2 of the Security Agreement is hereby amended to replace the
references of “$500,000” and “$1,000,000” in such Section to “$1,000,000” and
“$5,000,000”, respectively.

(b)     Sections 5.2(a)(4) and (5) of the Security Agreement are hereby amended
in their entirety to read as follows:

“(4) Securities Accounts included in the Collateral other than any Securities
Accounts holding assets with a market value of less than $1,000,000 individually
or $5,000,000 in the aggregate, (5) Deposit Accounts included in the Collateral
other than any Deposit Accounts holding less than $1,000,000 individually or
$5,000,000 in the aggregate”.

(c)     Schedules 5.2(I)(G), (H) and (I) to the Security Agreement are hereby
replaced with Schedules 5.2(I)(G), (H) and (I) attached hereto as Annex I.

3.     Conditions. Sections 1 and 2 of this Amendment shall become effective as
of the date (the “Effective Date”) when, and only when:

(a)     the Administrative Agent (or its counsel) shall have received from the
Required Lenders, the Borrower and the Loan Parties either (i) a counterpart of
this Amendment signed on behalf of such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or pdf
transmission of a signed signature page of this Amendment) that such Person has
signed a counterpart of this Amendment;

-5-

 

(b)     the Administrative Agent shall have received a certificate of an
Authorized Officer of the Parent certifying that immediately before and after
giving effect to this Amendment (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties (x) of
each Loan Party set forth in the Loan Documents and (y) in Section 4 of this
Amendment, in each case, are true and correct in all material respects as of the
Effective Date (or in the case of Section 4.24 of the Credit Agreement with
respect to Schedules 1.01(e)(A) and 1.01(e)(B), as of the date of the most
recent delivery prior to the Effective Date of updated Schedules 1.01(e)(A) and
1.01(e)(B) pursuant to Section 5.01(m) of the Credit Agreement); it being
understood that, to the extent that any such representation and warranty
specifically refers to an earlier date, it shall be true and correct in all
material respects as of such earlier date and any such representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein); and

(c)     the Borrower shall have paid to the Administrative Agent (x) all fees in
the amounts previously agreed in writing and in accordance with Section 6 below
to be paid on the Effective Date, (y) all costs and expenses of the
Administrative Agent (including, without limitation the fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent) and (z) for the ratable account of each Consenting Lender, an amount
equal to 0.05% of the outstanding principal amount of such Lender’s Loans on the
Effective Date.

The effectiveness of this Amendment (other than Sections 7, 8 and 9 hereof) is
conditioned upon the accuracy of the representations and warranties set forth in
Section 4 hereof.

4.     Representations and Warranties. In order to induce the Lenders party
hereto to enter into this Amendment, the Parent and each other Loan Party hereby
represents and warrants to the Administrative Agent and each Lender as follows:

(a)     This Amendment has been duly authorized, executed and delivered by the
Loan Parties and constitutes the legal, valid and binding obligations of each of
the Loan Parties enforceable against each of the Loan Parties in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;

(b)     On and as of the Effective Date (before and after giving effect to this
Amendment), each of the representations and warranties made by the Parent and
any other Loan Party contained in Article IV of the Credit Agreement and each
other Loan Document is true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects on and as of
the Effective Date (before and after giving effect to this Amendment), as if
made on and as of such date and except to the extent that such representations
and warranties specifically relate to an earlier date); and

-6-

 

(c)    No Default or Event of Default has occurred and is continuing.

5.     Credit Agreement. The Credit Agreement and the other Loan Documents shall
in all other respects remain in full force and effect, and no amendment,
consent, waiver, or other modification herein in respect of any term or
condition of any Loan Document shall be deemed to be an amendment, consent,
waiver, or other modification in respect of any other term or condition of any
Loan Document. Each Loan Party hereby expressly acknowledges the terms of this
Amendment and reaffirms, as of the date hereof, (i) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment and the transactions contemplated hereby and (ii) its guarantee
of the Obligations under the Guaranty, as applicable, and its grant of Liens on
the Collateral to secure the Obligations pursuant to the Security Documents.

6.     Fees and Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
reasonable and documented fees and expenses of Cahill Gordon & Reindel LLP), if
any, in accordance with the terms of Section 10.02 of the Credit Agreement.

7.     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.

8.     Loan Document. This Amendment shall constitute a Loan Document for all
purposes under the Credit Agreement.

9.     Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

10.   Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

11.   Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[SIGNATURE PAGES FOLLOW]

-7-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

        BARCLAYS BANK PLC,   as Administrative Agent and the Collateral Agent  
      By: /s/ Alicia Borys     Name: Alicia Borys     Title: Vice President

Ocwen Amendment

 

 

ACKNOWLEDGED AND AGREED TO BY:                 OCWEN LOAN SERVICING, LLC, as
Borrower           By: /s/ Nikhil Malik     Name: Nikhil Malik     Title:
Treasurer           OCWEN FINANCIAL CORPORATION, as Parent           By: /s/
John V. Britti     Name: John V. Britti     Title: Executive Vice President and
Chief       Financial Officer           SUBSIDIARY GUARANTORS:           OCWEN
MORTGAGE SERVICING, INC.           By: /s/ Nikhil Malik                   Name:
Nikhil Malik     Title: Chief Financial Officer           HOMEWARD RESIDENTIAL
HOLDINGS, INC.           By: /s/ John V. Britti     Name: John V. Britti    
Title: Executive Vice President and Chief       Financial Officer          
HOMEWARD RESIDENTIAL, INC.           By: /s/ John V. Britti     Name: John V.
Britti     Title: Chief Financial Officer         Ocwen Amendment

 